REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.
Applicant’s amendments and arguments filed 05/24/22 have overcome the claims rejections of the office action mailed 03/04/22.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 3, 10-12, 14-16, 18-21 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggest nor render obvious Applicant’s method for treating a neurodegenerative disease and a comorbidity, wherein said method comprises administering to a subject in need of such treatment an effective amount of a mannosylerythritol lipid (MEL), wherein said neurodegenerative disease is Alzheimer’s disease, Parkinson’s disease, amyotrophic lateral sclerosis (ALS), or multiple sclerosis (MS), and said comorbidity is a microbial infection. For example, the closest prior art document (Falus et al.; US 20120142621 A1) and the very relevant prior art documents (McCoy et al. and Morita et al.) do not teach or suggest using MEL to treat a neurodegenerative disease or a comorbidity, let alone treating the neurodegenerative disease Alzheimer’s disease, Parkinson’s disease, amyotrophic lateral sclerosis (ALS), or multiple sclerosis (MS). Also, the prior art does not teach or suggest a method of treating amyotrophic lateral sclerosis (ALS) with a combination of at least two of a sophorolipid, a rhamnolipid, and a mannosylerythritol lipid (MEL). In addition, Applicant’s method can advantageously help improve the quality of life for individuals who are either suffering from a symptom and/or comorbidity of a neurodegenerative disease.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623